Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 17/136,305 filed on March 21, 2022.

Response to Arguments

Applicant’s arguments have been fully considered but are not persuasive.  In particular the applicant argues:
Neither Agnew nor Yoshihira discloses when a road ahead from the vehicle includes the curved road, the processor reduces the target steering amount. Further, in other words, as the target steering amount  (target steering angle) decreases, the lateral movement amount by Dy in the first direction away from the risk factor decreases (see paragraph [0108]). Yoshihira merely discloses that when a road has a sharp curve, the processor reduces the additional steering reaction force amount so as not to interfere with the steering operation of the driver (see paragraph [0030]). The additional steering reaction force amount of Yoshihira, see paragraph [0005], is a reaction  force that suppresses the variation of the steering angle operated by the driver. When the additional steering reaction force amount is reduced, conversely, the variation of the steering angle is increased. That is, the additional steering reaction force amount is different from the target steering amount of present application. In addition, Yoshihira does not mention to control the amount of additional steering reaction force for controlling the direction between the vehicle and the risk factor. 
In response to A) Examiner respectively disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  Given the broadest interpretation, as claimed it is the examiner’s position, the reference of record teaches what he is argued (reducing the target steering amount). As noted in Yoshihira, page 7 ¶0002, the reaction force is directly related to steering angle. For example the steering angle is restricted by changing the reaction force. Furthermore, page 7, ¶0001, the additional reaction force acts on the steering wheel.. therefore the steering angle change can be further suppressed. Examiner also respectively disagrees with the applicant regarding the cited references do not disclose “control the amount of additional steering reaction force for controlling the direction between the vehicle and the risk factor. Yoshihira discloses controlling the reaction force based on the detected obstacle and more specifically, the contact time the speed of the vehicles etc. by applying reaction force in order to stabilize the vehicle and avoid collision (page 7, ¶0005). Thus, accordingly, Examiner believes cited references still disclose the argued limitations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew (2015/0210279) in view of YOSHIHIRA (JP 2012016964 A). 

	Regarding claim 1, Angew discloses a driving support system that supports driving of a vehicle (abstract, “collision avoidance system”), the driving support system comprising: 
(abstract, “controller”), that executes steering support control for steering the vehicle (abstract, “instructions for performing a pedestrian avoidance maneuver including at least one of steering the vehicle”) in a first direction away from a risk factor in front of the vehicle based on the driving environment information (¶0017, “the steering system 14 to steer the vehicle 10 away from the obstacle”, ¶0022, “steering away within the lane and minimizing speed if necessary mimics a human driver's behavior and helps minimize the risk associated with unexpected pedestrian actions”. Examiner construes “unexpected pedestrian actions” as a risk factor), wherein: 
	a target steering amount in the steering support control (claim 12, “changing a steering angle for the vehicle”) is represented by a function of a relative relationship parameter including a lateral distance between the vehicle and the risk factor (claim 12, “determine when the object detected is a pedestrian proximate to the vehicle; determining a maximum separation distance from the pedestrian…, determining a maximum safe speed for the vehicle to pass the pedestrian based upon the maximum separation distance available; and performing a pedestrian avoidance maneuver including adjusting a lateral position of the vehicle to the maximum separation distance”. Examiner construes the pedestrian as the risk factor, the separation distance as the lateral distance between the vehicle and the risk factor i.e. the pedestrian, and adjusting the lateral position as steering the vehicle. Furthermore, FIG.1 shows vehicle 10 changing trajectory based on the pedestrian being on the same lane as the vehicle and the distance d_pedertrain and d_margin).
	Angew does not explicitly disclose a storage device that stores driving environment information indicating a driving environment of the vehicle, a straight road is a road having a curvature less than a first curvature, a curved road is a road having a curvature equal to or greater than the first curvature, when a road ahead from the vehicle to the risk factor includes the curved road, the processor reduces the target steering amount for the same relative relationship parameter or advances a start timing of the steering support control, as compared to when the road ahead is the straight road.
(page 5, lines 18, “driver information measured by various sensors is read into the memory.. driver's line-of-sight direction.. vehicle information is read”); and 
	a straight road is a road having a curvature less than a first curvature (page 7, line 16, ‘when the turning radius R is small, it is a sharp curve”); 
	a curved road is a road having a curvature equal to or greater than the first curvature (page 7, line 18, “when the turning radius R is large, it is very close to a straight road”); and 
	when a road ahead from the vehicle to the risk factor includes the curved road, the processor reduces the target steering amount for the same relative relationship parameter or advances a start timing of the steering support control (page 7, line 16-18, “When the turning radius R is small, it is a sharp curve or the like.., the amount of additional steering reaction force is set small so as not to obstruct the steering operation”) as compared to when the road ahead is the straight road (page 7, lines 18-19, “On the other hand, when the turning radius R is large, it is very close to a straight road.., the amount of additional steering reaction force is increased ").    
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the collision avoidance system as disclosed by Agnew to incorporate the steering control according to the shape of the road as taught by YOSHIHIRA for the purpose of preventing or minimizing collisions, i.e. increasing safety in vehicles which operate under autonomous or semi-autonomous conditions.
	Regarding claim 3, YOSHIHIRA further teaches wherein the processor reduces the target steering amount for the same relative relationship parameter or advances the start timing of the steering support control as the curvature of the curved road increases (page 7, line 16-18, “When the turning radius R is small, it is a sharp curve or the like.., the amount of additional steering reaction force is set small so as not to obstruct the steering operation”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the collision avoidance system as disclosed by Agnew to incorporate the steering control according to the shape of the road as taught by YOSHIHIRA for the purpose of preventing or minimizing collisions, i.e. increasing safety in vehicles which operate under autonomous or semi-autonomous conditions.
	Regarding claim 5, Agnew discloses wherein the risk factor includes at least one of a pedestrian, a bicycle, a two-wheeled vehicle, and a parked vehicle in front of the vehicle (¶0022, cyclist.. pedestrian).

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew (2015/0210279) in view of YOSHIHIRA (JP 2012016964 A) as applied to claim 1 and further in view of Peter (SE 1650513 A1).

	Regarding claim 2, Agnew does not explicitly disclose wherein when the road ahead includes the curved road and the first direction is opposite to a curved direction of the curved road, the processor reduces the target steering amount for the same relative relationship parameter or advances the start timing of the steering support control as compared to when the first direction coincides with the curved direction.
	Peter, in the same field of endeavor, teaches wherein when the road ahead includes the curved road and the first direction is opposite to a curved direction of the curved road, the processor reduces the target steering amount for the same relative relationship parameter or advances the start timing of the steering support control as compared to when the first direction coincides with the curved direction (claim 4, “wherein the required steering wheel torque (TD) is decreased by decreasing the return torque (+TR, -TR) acting on the steering wheel (6) opposite to the curve direction”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the collision avoidance system as disclosed by Agnew to incorporate the controlling of steering according to the direction of the curve as taught by Peter for the purpose of increasing the safety and the driver comfort particularly at high speed driving.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agnew (2015/0210279) in view of YOSHIHIRA (JP 2012016964 A) as applied to claim 1 and further in view of Smit (8,577,552).

	Regarding claim 4, Agnew does not explicitly disclose the processor sets a risk region around the risk factor and executes the steering support control such that the vehicle avoids the risk region; and the processor reduces the target steering amount for the same relative relationship parameter by reducing the risk region.
	Smit, in the same field of endeavor, discloses the processor sets a risk region around the risk factor and executes the steering support control such that the vehicle avoids the risk region; and the processor reduces the target steering amount for the same relative relationship parameter by reducing the risk region (abstract, FIG. 1, and FIG. 3, “The width of a collision threat zone (CTZ) is reduced in one or more stages depending upon continuously-measured values of steering input angle (SIA), driver brake application (DBA), and a yaw rate”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the collision avoidance system as disclosed by Agnew to incorporate the sets a risk region around the risk factor as taught by Smit for the purpose of increasing the safety by activating safety systems before collision occurs.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ivanovic (US 10,875,531) in at least abstract discloses a lane curvature position offset relataive to a lane center line and adjusted lane curvature and an adjusted vehicle heading are computed based on a vehicle speed, a vehicle yaw rate and the position offset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667